Title: To James Madison from Samuel Snow, 10 June 1803 (Abstract)
From: Snow, Samuel
To: Madison, James


10 June 1803, Providence. Encloses “two semi-annual Reports of Vessels arrived at Canton between the 31st December 1801, and the 9th of January 1803.” On 1 Jan. 1803 at Washington, “agreeably to our previous conversation,” wrote JM a letter stating the difficulty of establishing a residence at Macao. The governor was not authorized to permit him to live there unless permission was granted by the Portuguese court. Requested that JM write to the U.S. minister at Lisbon “to endeavour to obtain it.” Has not heard from JM since. Asks that JM forward the permission, should it be granted, to him before his departure, which he expects will be before the end of July.
 

   
   RC (DNA: RG 59, CD, Canton, vol. 1). 2 pp. Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:233–34.



   
   A full transcription of this document has been added to the digital edition.

